Citation Nr: 1702300	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  12-11 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for tuberculosis has been received.

2.  Entitlement to an effective date earlier than July 6, 2011 for the award of service connection for asthma.

3.  Entitlement to an effective date earlier than June 9, 2011 for the award of a combined 70 percent disability rating.

4.  Entitlement to service connection for psoriatic arthritis.

5.  Entitlement to service connection for right leg disability other than right lower extremity radiculopathy.

6.  Entitlement to service connection for a left leg disability.

7.  Entitlement to service connection for a respiratory disability other than asthma and tuberculosis.

8.  Entitlement to service connection for a cardiac disability.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for a gastrointestinal disability (including gastroesophageal reflux disease (GERD)), to include as secondary to service-connected disabilities.

11.  Entitlement to service connection for a skin disease other than psoriasis, keratosis, solar keratosis, and lentigo (including eczema/dermatitis).

12.  Entitlement to an initial rating higher than 30 percent for asthma.

13.  Entitlement to a rating in excess of 30 percent for psoriasis, keratosis, solar keratosis, and lentigo.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David Anaise, Attorney


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from June 1981 to August 1996.  He also had a verified period of active duty for training (ACDUTRA) with the Army National Guard from February 1967 to June 1967.  He received the Army Commendation Medal.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO, inter alia, denied the Veteran's request to reopen a claim for service connection for hypertension and denied service connection for psoriatic arthritis, tuberculosis, breathing problems, and heart disease.  The Veteran filed a notice of disagreement (NOD) in July 2011.  The RO issued a statement of the case (SOC) in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

This appeal also arose from an August 2011 rating decision in which the RO, inter alia, denied service connection for bilateral leg cramps.  The Veteran filed an NOD later than same month.  The RO issued an SOC in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9) later than same month.

This appeal also arose from a June 2012 rating decision in which the RO, inter alia, granted service connection for asthma and assigned an initial 10 percent disability rating, from July 6, 2011, and denied service connection for eczema/dermatitis and GERD.  The Veteran filed an NOD in July 2012.  The RO issued SOCs in July 2013 and March 2015, and the Veteran filed substantive appeals (via a VA Form 9) in August 2013 and March 2015.

This appeal also arose from a July 2013 rating decision in which the RO, inter alia, 
granted service connection for psoriasis and rated this disability in conjunction with the already service-connected keratosis, solar keratosis, and lentigo.  An increased (30 percent) disability rating was assigned, from August 4, 2010.  The RO also assigned an initial 30 percent disability rating for asthma, from July 6, 2011.  The Veteran filed an NOD in August 2013.  The RO issued an SOC in March 2015, and the Veteran filed a substantive appeal (via a VA Form 9) later that same month.
In addition, the appeal arose from a May 2014 rating decision in which the RO, inter alia, denied a TDIU.  The Veteran filed an NOD in June 2014.  The RO issued an SOC in March 2015, and the Veteran filed a substantive appeal (via a VA Form 9) later that same month.

The Veteran requested a hearing at the RO on his April 2012 and August 2013 substantive appeals.  In September 2013 and May 2016 statements, his representative withdrew these hearing requests.

As regards the current characterization of the appeal, the agency of original jurisdiction (AOJ) characterized the tuberculosis issue on appeal as entitlement to service connection for tuberculosis in the May 2011 rating decision and this issue was adjudicated on a de novo basis.  However, a claim for service connection for tuberculosis (characterized as "positive PPD") was denied in an October 1996 rating decision on the basis that the claim was not well grounded.  The Veteran did not appeal this decision and new and material evidence pertaining to the claim for service connection for tuberculosis was not received during the one year appeal period following the notice of the October 1996 rating decision.  Hence, the October 1996 decision is final.  See 38 U.S.C.A. § 7105 (West 2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

Since the claim for service connection for tuberculosis has been finally adjudicated at the AOJ level and not appealed, the Board must initially determine whether new and material evidence has been submitted with regard to the current claim for service connection for tuberculosis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Only where the Board concludes that new and material evidence has been received does it have jurisdiction to consider the merits of this claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).  Thus, despite the prior characterization of the tuberculosis issue throughout the appeal, the Board has recharacterized the issue as a petition to reopen the claim for service connection for tuberculosis.  

Moreover, a claim for service connection for hypertension was originally denied in the October 1996 rating decision on the basis that the claim was not well grounded.  Specifically, the RO explained that although elevated blood pressure readings of 130/90 and 140/90 were recorded during service, there was no evidence that the Veteran was diagnosed as having or was treated for hypertension in service.  The Veteran did not appeal this decision.  Regardless, the report of a December 1996 VA general medical examination was subsequently associated with the Veteran's claims file.  This examination report documents an elevated blood pressure reading of 150/90.  As this new record includes evidence of potential hypertension within one year of the Veteran's separation from service in August 1996, the Board finds that new and material evidence was received within a year of the October 1996 decision with respect to the claim for service connection for hypertension.  Hence, the October 1996 decision did not become final as to that issue.  The RO readjudicated and again denied the claim for service connection for hypertension by way of the May 2011 rating decision, from which the current appeal of the hypertension issue originates.  Hence, the Veteran's initial May 1996 claim for service connection for hypertension remains pending and the Board will adjudicate this issue on a de novo basis.  See Bond, 659 F.3d at 1362; 38 C.F.R. § 3.156 (b) (2016).

As a final preliminary matter, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).  VA disagrees with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016). As the claim for an increased rating for psoriasis, keratosis, solar keratosis, and lentigo may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

This appeal is being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

The Board's decision on the claims for an earlier effective date for the award of service connection for asthma and for service connection for hypertension is set forth below.  With the exception of the stayed claim, the remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  An informal claim for service connection for a respiratory disability was received on August 4, 2010; there is no evidence of any unadjudicated formal or informal claim for service connection for a respiratory disability prior to that date.

3.  The Veteran experienced symptoms in the years since service prior to his August 2010 claim which were subsequently attributed to asthma.  

4.  Competent, credible and probative evidence indicate that the Veteran experienced symptoms of hypertension in and since service, and there is competent, uncontroverted medical opinion evidence that his current hypertension had its onset in service.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 4, 2010 for the award of service connection for asthma are  met.  38 U.S.C.A. §§ 1110, 1131, 5110(a) (West 2014); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015), 3.303, 3.400 (2016).

2.  Resolving all reasonable doubt in the Veterans favor, the criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the Board's fully favorable disposition of the claim for service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

With respect to the claim for an earlier effective date for the award of service connection for asthma, the appeal arose from the Veteran's disagreement with the effective date assigned after the grant of service connection. The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 
The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Moreover, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, service personnel records, VA and private treatment records, the reports of VA examinations, and VA medical opinions.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative on his behalf.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date for the award of service connection for asthma.  Hence, the Board finds that no further development on any claim decided herein, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claim,  the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters decided herein, at this juncture.  See Mayfield v Nicholson,  20 Vet. App.547, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II. Analysis

A. Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the former legal authority, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The current effective date for the award of service connection for asthma is July 6, 2011, the date that a specific formal claim of service connection for asthma was received.  The Board notes, however, that the Veteran reported on an August 2010 "Statement in Support of Claim" form (VA Form 21-4138) that he experienced service-related "breathing problems."  This statement was received by the RO on August 4, 2010.  As the Veteran described symptoms of a respiratory disability, his claim sufficiently identified the benefit sought and the August 2010 VA Form 21-4138 is considered an informal claim for service connection for a respiratory disability.

In the June 2012 rating decision, the RO granted service connection for asthma.  The current appeal for an earlier effective date for the award of service connection for asthma originates from the June 2012 decision.  As the Veteran filed an informal claim for a respiratory disability in August 2010 and it was not finally adjudicated until it was granted by the RO in June 2012, the Veteran's August 2010 claim remained pending at the time of the June 2012 allowance.

The evidence in the claims file at the time of the June 2012 decision includes medical records dated from June to November 2010, an October 2010 statement from the Veteran, a December 2011 statement from his wife, and the report of a June 2012 VA respiratory examination.  This evidence reflects that the Veteran experienced a persistent cough and occasional difficulty breathing.  The cough had been present ever since service and a diagnosis of asthma was later confirmed.  The Veteran was prescribed medication for respiratory problems (i.e., albuterol) and was diagnosed as having asthma.  The physician who conducted the June 2012 examination opined that the Veteran's asthma was likely ("at least as likely as not"/"50 percent or greater probability") incurred in or caused by service.  This opinion was based on the fact that the Veteran's service treatment records documented seasonal allergies and hay fever which are likely to cause allergic rhinitis.  The examiner also noted that allergic rhinitis is a known risk factor for asthma.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that an effective date of August 4, 2010 -the date of receipt of the pending, but unadjudicated, claim for service connection-is warranted for the award of service connection for asthma.  As explained above, the Veteran experienced respiratory symptoms in the years since service (i.e., a persistent cough) and difficulty breathing and these symptoms have been attributed to asthma.  The Board thus finds that an effective date for the award of service connection of August 4, 2010. is warranted.

As there is no evidence of any unadjudicated formal or informal claim for service connection for a respiratory disability prior to August 4, 2010, there is no reasonable doubt to be resolved in the Veteran's favor on this point.  The Board acknowledges that the Veteran submitted a claim for service connection for "positive PPD" in May 1996.  He did not, however, specifically claim service connection for any respiratory disability.  Rather, the benefit sought in the May 1996 claim-adjudicated and denied in October 1996 rating decision-was limited to a disability manifested by a "positive PPD" and did not encompass any respiratory disability.  The Board acknowledges that medical records dated prior to the Veteran's August 2010 claim document diagnoses of possible asthma.  Treatment records cannot, however, constitute an original claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).

Consequently, an effective date of August 4, 2010, but no earlier, is warranted for the award of service connection for asthma.  

B. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

However, if a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including hypertension, become manifest to a compensable degree within a prescribed period post service (one year for hypertension), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

The Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply only to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, hypertension is among the diseases listed in 38 C.F.R. § 3.309 (a).

Laypersons, such as the Veteran, his wife, and fellow service members, are competent to report on matters observed or within his or her personal knowledge, to include the occurrence of injury, and as to the nature, onset, and continuity of symptoms experienced or observed.   See 38 C.F.R. § 3.159 (a)(2) (2016); Charles v. Principi, 16 Vet. App. 370  (2002). Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board, however, retains the discretion to determine the credibility and probative value of all evidence of record,  including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of 90 mm.  38 C.F.R. § 4.104 , DC 7101, Note (1) (2016).

In this case, a January 2016 examination report from Fairfax Health Center reveals that the Veteran has been diagnosed as having essential hypertension.  Thus, the currently claim disability has been demonstrated.

There is also competent, credible evidence of hypertension symptoms in service and a continuity of hypertension symptomatology in the years since service linking the hypertension symptoms in service to the current hypertension.  Service treatment records reflect that elevated blood pressure readings (146/90, 130/90, and 150/92) were recorded in July 1983, August 1984, October 1991, and July 1995.  During an August 1984 "over 40" examination, it was noted that an elevated blood pressure reading was recorded and that a 5 day blood pressure check was going to be completed in both arms.  The Veteran reported a history of blood pressure problems on various reports of medical history forms completed during service.  For example, he reported on a March 1990 report of medical history form that a blood pressure reading of 140/110 was recorded sometime in 1983.  Moreover, an elevated blood pressure reading of 140/90 was recorded during the Veteran's April 1996 retirement examination and he reported on an April 1996 report of medical history form completed for purposes of retirement from service that he had a history of possible high blood pressure.

The Veteran initially filed a claim for service connection for hypertension (VA Form 21-526) in May 1996, prior to his separation from service.  He was afforded a VA general medical examination in December 1996, within months of his separation from service.  An elevated blood pressure reading of 150/90 was recorded during the examination.

Medical and lay evidence dated from March 2005 to January 2016 indicates that the Veteran continued to experience occasional elevated blood pressure readings and that he was diagnosed as having hypertension (which was controlled with medication).  This evidence reflects that the hypertension had been present ever since service.  For example, in a May 2010 letter, a physician and fellow service member (D.J.A., M.D.) reported that he was assigned as one of the medical officers at the Expert Field Medical Badge (EFMB) exercises which were conducted during an annual training tour in August 1982.  During one of the field tests, the Veteran complained of having a severe headache and slight dizziness.  His blood pressure was taken several times over several days and these readings revealed that his systolic pressure was above 145 and his diastolic pressure was above 100.

A registered nurse (A.W.) stated in a May 2010 letter that between 1984 and 1985 she took the Veteran's blood pressure several times.  The readings were over 145/95 on more than three occasions.

In a June 2010 letter, J.C. Rios, M.D., F.A.C.C., F.S.C.P. reported that he had reviewed the Veteran's service treatment records dated from 1981 to 1996 and his post-service medical records.  Based upon his review of these records, he indicated that the Veteran was diagnosed as having essential hypertension in service and that he had "been on drug treatment ever since."

A June 2010 health questionnaire from Delaware Valley Dermatology notes that the Veteran's hypertension had been present since 1982.

In a June 2011 letter, R.F. Rodriguez, M.D. F.A.C.S. reported that he had known the Veteran since 1970 and that he had served with the Veteran.  He was familiar with the Veteran's medical history because the Veteran had sought his consultation on numerous medical matters both during and after service and he had reviewed the Veteran's service treatment records and post-service medical records.  Based upon his review of these records, his experience and expertise, and a review of medical literature, Dr. Rodriguez opined that it was likely ("more likely than not") that the Veteran's hypertension was identified during his active duty service and was the cause of his current hypertension.  There was no specific explanation or rationale provided for this opinion.

A retired U.S. Army Lieutenant Colonel (J.J.I.) reported in a June 2011 letter that he was the Adjutant of the 8th Medical Brigade at Ft. Hamilton, New York and was responsible for all military records (personnel records and military medical records) of personnel assigned to the command.  The Veteran was assigned to the 8th Medical Brigade during the time that J.J.I. held this position.  In 1982, the 8th Medical Brigade conducted the EFMB testing and the Veteran was a candidate for the EFMB.  The testing was rigorous and physically demanding and although the Veteran completed the testing, he was advised to stop the testing because he was found to have high blood pressure.

In a June 2011 letter, A.W. reported that she was assigned as an Active Guard and Reserve (AGR) Army Nurse Corp Officer to the 1208th U.S. Army Hospital, a subordinate unit of the 8th Medical Brigade at Ft. Hamilton, New York.  During this time, she had taken the Veteran's blood pressure on several occasions between 1984 and 1985 and "on more than three occasions, his blood pressure registered over 145/95."  The Veteran was identified as having high blood pressure by his treating physician.  The reports completed by the AGR nurses in service (including blood pressure reports) often did not make it into a service member's medical record.

D.J.A., M.D. again reported in a June 2011 letter that he was assigned as one of the medical officers at the EFMB testing at Fort Drum in August 1982, that during one of the field tests the Veteran complained of having a severe headache and slight dizziness, and that blood pressure readings taken over several days revealed a systolic pressure above 145 and a diastolic pressure above 100.  D.J.A. concluded that it was his "opinion and in the medical literature that the chronic nature of [the Veteran's] hypertension and related medical problems are more likely than not due to the hypertension . . . first noted in 1982 during his military service."  There was no further explanation or rationale provided for this opinion.
 
The Veteran and his wife reported in letters dated in July 2011 that the Veteran had been taking aspirin each day since approximately 1995/1996.  The Veteran indicated that his physician had recommended daily aspirin use as a precautionary measure due to high blood pressure.

In sum, competent, credible-and hence, probative-evidence reflects that the Veteran experienced hypertension symptoms in service, that he has been diagnosed as having current hypertension, and that there has been continuous hypertension symptoms in the years since service.  Although the medical opinions provided by Dr. Rodriguez and D.J.A., M.D. in June 2011 are of somewhat limited probative value because they are not accompanied by specific rationales, they nonetheless support the conclusion that the Veteran's current hypertension had its onset in service.  There are no medical opinions contrary to a conclusion that the current hypertension is related to service.  

In light of the above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for the currently diagnosed hypertension are met.  See 38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.


ORDER

An effective date of August 4, 2010 for the award of service connection for asthma is granted.

Service connection for hypertension is granted.


REMAND

The Board's review of the clams file reveals that additional development of the remaining claims on appeal-with the exception of the stayed claim-is warranted.

VA is required to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014);38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, a May 2010 holter monitor report from Suffolk Heart Group, L.L.P. and January and March 2016 examination reports from Fairfax Health Center include diagnoses of acute bronchitis, supraventricular tachycardia, GERD, and xerosis cutis.  Also, the Veteran has reported and medical records document treatment for bilateral leg pain and cramping.  Thus, competent evidence of a current bilateral leg disability, respiratory disability other than asthma and tuberculosis, cardiac disability, gastrointestinal disability, and skin disease other than psoriasis, keratosis, solar keratosis, and lentigo has been demonstrated.

The Veteran contends that his claimed bilateral leg disability, respiratory disability, cardiac disability, and skin disease were all incurred in service and that his claimed gastrointestinal disability is related to medications taken for his service-connected back disability.  Service treatment records document reports of and/or treatment for leg cramps, abnormal cardiac findings, and skin problems and the Veteran contends that he has experienced a continuity of leg, respiratory, and skin symptomatology in the years since service.  

Moreover, in support of his claim for service connection for a cardiac disability, the Veteran submitted the June 2010 letter from Dr. Rios.  In his letter, Dr. Rios reported that he had reviewed the Veteran's service treatment records dated from 1981 to 1996 and his post-service medical records.  These records revealed, among other things, that the Veteran was diagnosed as having hyperlipidemia with elevated LDL triglycerides and total cholesterol in 1990, that he was diagnosed as having essential hypertension in service, and that he was identified during service as an individual who was at high risk of atherosclerotic coronary artery disease.  Dr. Rios concluded that the Veteran's records demonstrated that "the risk factors for coronary disease (hyperlipidemia, hypertension) and the demonstration of his coronary abnormalities by diagnostic coronary angiogram developed while serving in the U.S. Army."

Furthermore, the Veteran submitted a copy of the VA/DOD Clinical Practice Guideline for Management of Asthma in Children and Adults.  These guidelines indicate that GERD symptoms are prevalent in adults with asthma.

In sum, there is competent evidence of a current bilateral leg disability, respiratory disability other than asthma and tuberculosis, cardiac disability, gastrointestinal disability, and skin disease other than psoriasis, keratosis, solar keratosis, and lentigo.  There is competent evidence of a continuity of leg, respiratory, and skin symptomatology in the years since service, suggesting that the claimed disabilities may be associated with service.  Also, there is competent medical evidence that the claimed cardiac disability may be associated with service and that the claimed gastrointestinal disability may be associated with the Veteran's service-connected asthma.  Therefore, VA's duty to obtain an examination in connection with these claims is triggered.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159; McLendon, supra.  Such examinations are needed to obtain information and medical opinions as to the nature and etiology of any current leg disability other than right lower extremity radiculopathy, respiratory disability other than asthma and tuberculosis, cardiac disability, gastrointestinal disability, and skin disease other than psoriasis, keratosis, solar keratosis, and lentigo.  Any respiratory examination conducted upon remand should also assess the current severity of the Veteran's service-connected asthma.

With respect to the claim for service connection for psoriatic arthritis, the Veteran's medical records include conflicting references to possible psoriatic arthritis.  A VA examination was conducted in March 2015 in support of the claim for service connection for psoriatic arthritis, but the physician who conducted the examination concluded that the Veteran did not have any psoriatic arthritis.  The examiner did not, however, review the Veteran's claims file or any other records.  Hence, he did not acknowledge or comment on the conflicting medical evidence pertaining to the presence of psoriatic arthritis.  Therefore, the Board finds that a new VA examination should be conducted upon remand to determine whether the Veteran has experienced psoriatic arthritis at any time during the claim period.

Hence, the AOJ should arrange for the Veteran to undergo appropriate VA examinations, as indicated above, by appropriate physicians.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of his claim(s).  See 38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

The Board points out that, on a June 2012 VA Form 9, the Veteran indicated that there was clear and unmistakable error (CUE) in the October 1996 rating decision that denied service connection for "positive PPD" on the basis that the claim was not well grounded.  The RO has not adjudicated the claim of CUE and the Board is precluded from adjudicating that claim in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333-34 (2006).  The CUE issue is inextricably intertwined with the issue of whether new and material evidence has been received to reopen the claim for service connection for tuberculosis.  Similarly, the appeal for an earlier effective date for the award of a combined 70 percent disability rating and the claim for a TDIU are inextricably intertwined with the service connection and higher rating issues being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As Board action on the appeal for an earlier effective date for the award of a combined 70 percent disability rating, the petition to reopen the claim for service connection for tuberculosis, and the claim for a TDIU would be premature, at this juncture, these matters are being remanded, as well.

Prior to arranging for the Veteran to undergo VA examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Medical Center (VAMC) in Washington, DC dated to October 2011 and the VAMC in Providence, Rhode Island dated in September 2011.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facilities all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matters on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In particular, examination reports from Fairfax Health Center dated in January 2013 and March 2016 indicate that the Veteran received treatment for cardiac and respiratory problems at Inova Fair Oaks Hospital.  A review of the claims file indicates that the Veteran's complete treatment records from this facility have neither been requested nor obtained.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include obtaining any additional records and/or examination(s), if appropriate) prior to adjudicating the remaining claims on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Adjudicate the Veteran's claim of CUE in the October 1996 rating decision that denied his claim for service connection for positive PPD (see a June 2012 VA Form 9).  

If the claim is denied, furnish to the Veteran and his attorney notice of the denial, and afford the Veteran full opportunity to perfect an appeal of the denial.   Do not return the appeal to the Board until the Veteran perfects an appeal of the denial of the CUE claim, or the time period for doing so expires, whichever occurs first.

2.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include those from the Washington, DC VAMC dated since October 2011 and from the Providence VAMC dated since September 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

3.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.  Particularly request authorization to obtain complete treatment records for psoriatic arthritis, a leg disability, a respiratory disability, a cardiac disability, a gastrointestinal disability, and a skin disease from Inova Fair Oaks Hospital, as referenced above.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matters within the one-year period).

4.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as to the nature and etiology of any current psoriatic arthritis.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the physician should clearly indicate whether the Veteran has experienced psoriatic arthritis at any time since approximately May 2010 (even if the disability is now asymptomatic or resolved).

If so, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during either period of service; (b) for arthritis, had its onset during the first post-discharge year following the Veteran's August 1996 separation from service; or (c) is otherwise the result of in-service injury or disease.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the evidence of joint problems in the Veteran's service treatment records and his reports of joint symptoms in the years since service.

In this regard, the physician is advised that the Veteran is competent to report symptoms and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of any current leg disability other than right lower extremity radiculopathy.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify any leg disability(ies) other than right lower extremity radiculopathy currently present, or present at any point since approximately November 2010 (even if now asymptomatic or resolved).:

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during either period of service; (b) for arthritis, had its onset during the first post-discharge year following the Veteran's August 1996 separation from service; or (c) is otherwise the result of in-service injury or disease.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's reports of leg cramps in his service treatment records and his reports of leg symptoms in the years since service.

In this regard, the physician is advised that the Veteran is competent to report symptoms and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of any current respiratory disability other than asthma and tuberculosis, and for evaluation of his service-connected asthma.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Respiratory disability other than asthma or tuberculosis - Based on a review of all pertinent lay and medical evidence, the physician should clearly identify any respiratory disability(ies) other than asthma and tuberculosis-to include, but not limited to, bronchitis-currently present, or present at any point since approximately August 2010 (even if now asymptomatic or resolved):

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during either period of service; or (b) is otherwise the result of in-service injury or disease.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's reports of respiratory symptoms in the years since service.

In this regard, the physician is advised that the Veteran is competent to report symptoms and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Asthma - The physician should also report the results of all indicated tests and studies, to include pulmonary function tests which report the Veteran's FEV-1 percent predicted and FEV-1/FVC percent.

The physician should also report (a) the nature and frequency of the Veteran's asthma attacks; (b) the nature and frequency of any episodes of respiratory failure associated with his asthma attacks; (c) the frequency of any systemic (oral or parenteral) corticosteroids/high dose corticosteroids or immuno-suppressive medications; and (d) whether the asthma requires at least monthly visits to a physician for required care of exacerbations.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo VA examination, by an appropriate physician, to obtain information as to the nature and etiology of any current cardiac disability.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify any cardiac disability(ies) currently present, or present at any point since approximately May 2010 (even if now asymptomatic or resolved):

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during either period of service; (b) was manifested within the first post-discharge year following the Veteran's August 1996 separation from service, (b) is otherwise the result of in-service injury or disease.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the evidence of treatment for cardiac abnormalities in the Veteran's service treatment records and the June 2010 letter from Dr. Rios.

In this regard, the physician is advised that the Veteran is competent to report symptoms and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

9.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as to the nature and etiology of any current gastrointestinal disability.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify all gastrointestinal disability(ies)-including, but not limited to, GERD-currently present, or present at any point since approximately July 2011 (even if now asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability: 

(a) had its onset during either period of service; or is otherwise the result of in-service injury or disease; or, if not

(b) was caused OR is or has been  aggravated (worsened beyond the natural progression) by the Veteran's service-connected back disability and/or asthma (to include any medications taken for these disabilities).  If aggravation is found, the physician should attempt to quantify the extent of additional disability resulting from such aggravation, to include determining, to the extent possible, the baseline severity of the disability before such aggravation). 

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the Veteran's contention that his GERD is related to the use of NSAIDs for his service-connected back disability and the medical literature submitted by the Veteran (VA/DOD Clinical Practice Guideline for Management of Asthma in Children and Adults) which indicates a potential association between GERD and asthma.

In this regard, the physician is advised that the Veteran is competent to report symptoms and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached must be provided.

10.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate physician, to obtain information as to the nature and etiology of any current skin disease other than psoriasis, keratosis, solar keratosis, and lentigo.

The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify all skin disease(s) other than psoriasis, keratosis, solar keratosis, and lentigo-to include any dermatitis/eczema-currently present or present at any time since approximately July 2011 (even now asymptomatic resolved):

Then, with respect to each such diagnosed disease, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability (a) had its onset during either period of service; or (b) is otherwise the result of a disease or injury incurred in service?

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the evidence of treatment for skin problems in the Veteran's service treatment records and his reports of skin problems in the years since service.

In this regard, the physician is advised that the Veteran is competent to report symptoms and that any lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

11.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

12.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining any additional records and/or opinion(s), if appropriate), adjudicate the remaining matters on appeal in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include, with respect to the claim for higher initial rating for asthma, consideration of whether staged rating is appropriate).

13.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


